Citation Nr: 0110012	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-07 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for a fractured medial 
malleolus, right tibia, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a compensable rating for fractured neck, 
right talus, with contusion of the foot.


REPRESENTATION

Appellant represented by:	Kentucky Center for Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from October 1974 to 
November 1976.

This matter arises from a December 1999 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  The case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.  In May 2000, the veteran 
appeared for a hearing before a hearing officer at the 
Louisville VARO, and in October 2000, he appeared for a 
videoconference hearing before the undersigned Board Member.  


FINDINGS OF FACT

1.  The residuals of the veteran's fractured right medial 
malleolus are productive of no more than marked limitation of 
motion, as manifested by limitation of dorsiflexion to zero 
degrees, and limitation of plantar flexion to 35 degrees, and 
degenerative arthritis. 

2.  The residuals of the veteran's fractured right talus are 
productive of mild impairment as characterized by pain with 
walking or standing for long periods of time, without 
evidence of misalignment, malunion, or nonunion.


CONCLUSIONS OF LAW

1.  A disability rating in excess of 20 percent for a 
fractured medial malleolus, right tibia, is not warranted.  
38 U.S.C.A. §§ 1155 (West 1991), Veterans Claims Assistance 
Act, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271(2000).

2.  A compensable disability rating for a fracture of the 
neck of the right talus is not warranted.  38 U.S.C.A. 
§§ 1155 (West 1991), Veterans Claims Assistance Act, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. § 5107) ; 38 C.F.R. § 4.71a, Diagnostic Codes 
5283, 5284 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  The Board finds that while 
this law was enacted during the pendency of this appeal, and 
thus, has not been considered by the RO, there is no 
prejudice to the appellant in proceeding with this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).  In that regard, 
the Board finds that the appellant was provided adequate 
notice as to the evidence needed to establish increased 
ratings, and he was afforded VA examinations in June 1999 and 
in June 2000, in support of his claim.  He was also afforded 
the opportunity to offer testimony at the VARO and before the 
undersigned Board Member.  Therefore, the duty to assist as 
mandated by the Veterans Claims Assistance Act, has been met.  
See Veterans Claims Assistance Act, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. § 
5107).  

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (2000).   

In December 1976, the veteran was granted service connection 
for residuals of a fracture to his right ankle and foot based 
upon an injury during service.  Since September 1992, he has 
been assigned a 20 percent rating for his right ankle and a 
noncompensable rating for his right foot.   

VA outpatient records covering the period from June 1998 to 
April 1999 show no evidence of complaints, clinical findings, 
or treatment of the right ankle or foot. 

A VA examination report of June 1999 noted the veteran's 
complaints of swelling and stiffness of his right ankle.  The 
physical examination revealed a mild deformity of the medial 
malleolus and mild generalized edema with no tenderness to 
palpation.  Range of motion studies showed 3 degrees of 
dorsiflexion and 40 degrees of plantar flexion of the right 
ankle in comparison with 10 degrees of dorsiflexion and 50 
degrees of plantar flexion of the left ankle.  There was no 
evidence of lateral instability, and the veteran was able to 
heel and toe rise without pain.  There was no tenderness to 
palpation of the midfoot or calcaneal area, and no motor 
sensory changes of the right lower extremity.  There was no 
muscle wasting.  He did not employ a brace on the ankle, nor 
did he use a crutch or cane.  An X-ray of the right foot and 
ankle showed an old fracture of the right medial malleolus 
and talus with mild degenerative changes of the hindfoot.  
The alignment was normal.  The examiner reported a diagnosis 
of a history of right ankle and foot fracture with mild 
limitation of motion and stiffness.  

The veteran's hearing testimony in May 2000 reflected his 
complaints of swelling and pain in his ankle and foot.  He 
reported that the problems with his foot and ankle did not 
change over time, and that his disability interfered with his 
work as a truck driver.  (The record shows that the veteran 
has been unemployed since May 1999, and is in receipt of 
Social Security Administration (SSA) disability benefits for 
a mental impairment.)  He reported that in his work as a 
truck driver, he had to prop up his right foot with the left 
foot because of difficulty after long periods of driving.  He 
also testified that the pain in his right ankle and foot 
disturbed his sleep and kept him from walking long distances.  
However, he also testified that he could run, but did not 
generally do so.  He took over-the-counter medicines for his 
pain.

Subsequent to the hearing, the veteran was afforded further 
VA examination in June 2000.  He reiterated the same 
complaints and the examiner found essentially the same 
results.  There was mild edema of the ankle below the medial 
and lateral malleolus with no crepitus on range of motion.  
There was no instability and flexor and extensor strength was 
5/5.  There was some additional limitation of motion as shown 
by dorsiflexion to zero degrees and plantar flexion to 35 
degrees, without evidence of pain on motion.  The veteran's 
gait was normal.  New X-rays showed an old healed fracture of 
the medial malleolus with possible old fracture of the talus 
with secondary degenerative joint disease of the ankle joint, 
particularly medially.  The findings were not significantly 
changed from X-rays of June 1999.  The diagnosis was reported 
as history of fracture of the medial malleolus with fractured 
neck of the right talus, with stiffness and mild limitation 
of motion and degenerative arthritis of the ankle joint.

The veteran's videoconference hearing testimony in October 
2000 replicated his May 2000 VARO testimony.  He reported 
that his foot and ankle caused him pain with prolonged 
standing or walking or driving.  He testified that his ankle 
was unstable, and that his foot leaned in, while his ankle 
leaned out.  He stated that he did not have full range of 
motion of his ankle and that he propped his right foot up 
with his left foot when he was driving.  He could not specify 
how often his foot or ankle gave out, only that it happened 
after standing, walking, or driving for any length of time.  
The veteran testified that he has had no private or VA 
treatment for his right ankle and foot, and that all his 
medical care is through VA.

The veteran's right ankle and foot disabilities have been 
evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5271 and 5284, respectively.  Under Diagnostic Code 5271, 
which refers to limited motion of the ankle, the veteran is 
assigned the maximum 20 percent rating.  The only other 
applicable diagnostic code refers to ankylosis of the ankle 
and assigns a 30 percent rating for plantar flexion ankylosis 
between 30 and 40 degrees, or ankylosis in dorsiflexion to 
between zero and 10 degrees.  As there is no ankylosis of the 
ankle, this diagnostic code is factually inapplicable in this 
case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  Diagnostic Code 5284 refers to foot injuries and 
assigns a 10 percent minimum rating for moderate injury and a 
20 percent rating for moderately severe injury.  A maximum 30 
percent rating is for severe injury.  Also for consideration 
is Diagnostic Code 5283 which assigns a 10 percent rating for 
moderate malunion or nonunion of the tarsal bone, a 20 
percent rating for moderately severe malunion or nonunion, 
and a maximum 30 percent rating for severe malunion or 
nonunion.

After a review of the medical records and the testimony of 
the veteran, the Board finds that the preponderance of the 
evidence is against an increased rating for the right ankle, 
and against a compensable rating for the right foot.  While 
the veteran has shown some limitation of motion of the right 
ankle, as a residual of the fracture of the right malleolus, 
it has been reported as mild and does not reach the level of 
severity contemplated by the diagnostic code referable to 
ankylosis.  His ankle is mobile and not limited to a single 
position.  Further, while degenerative changes of the right 
ankle have been noted by X-ray, warranting consideration of 
38 C.F.R. § 4.71a, Diagnostic Code 5010, which refers to 
traumatic arthritis, this code likewise assigns ratings based 
upon limitation of motion.  In addition, consideration of the 
same disability (limited motion) under a different diagnosis 
(arthritis) would violate the rule against pyramiding.  See 
38 C.F.R. § 4.14 (2000).  Thus, since the he is already 
assigned the highest rating available for his right ankle 
disability with respect to limitation of motion, a rating in 
excess of 20 percent is not warranted.  

With regard to the residuals of the fractured talus bone in 
the veteran's right foot, the medical evidence does not show 
that a compensable rating is warranted.  Despite the 
veteran's testimony that his foot and ankle are unstable, 
neither of the recent VA examination reports show any 
evidence of instability and the veteran was able to heel and 
toe rise normally in each examination.  Moreover, the X-ray 
report from the June 2000 VA examination indicated that the 
fracture of the talus was without malunion or nonunion as it 
was not even clearly discernable.  Thus, there is no basis to 
find a moderate impairment of the veteran's right foot that 
would support a 10 percent disability rating.  

The Board also has considered the veteran's claims of 
increased disability of both his right ankle and right foot 
under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, 
and has found that his complaints of painful motion are not 
accompanied by objective evidence of pain with motion or 
additional functional loss not already contemplated in the 
assigned rating.  The VA examination reports showed no 
evidence of tenderness or pain to palpation of either the 
right ankle or foot, and while there was mild swelling noted, 
and degenerative changes, this was considered in finding that 
he had overall marked limitation of motion of the right ankle 
and less than moderate impairment of the right foot.  The 
Board finds no evidence of additional pathology beyond that 
already contemplated in the schedular criteria which would 
warrant a rating in excess of 20 percent for the right ankle, 
or a compensable rating for the right foot.  See Deluca v. 
Brown 8 Vet. App. 202 (1995).  

As the preponderance of the evidence is against the veteran's 
claims, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. §§ 1155, Veterans Claims Assistance 
Act of 2000, supra; Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).   



ORDER

Entitlement to a rating in excess of 20 percent for a 
fractured medial malleolus of the right tibia is denied.

Entitlement to a compensable rating for fractured, neck, 
right talus, is denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

 

